UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8180, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes[ ] No[X] The number of shares of Common Stock, $ 0.10 par value per share, outstanding as of November 5, 2012 was 74,562,321. 1 ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q September30, 2012 Part I. Page No. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 and March 31, 2012 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three Months ended September 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Six Months ended September 30, 2012 and 2011 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three Months ended September 30, 2012 and 2011 (Unaudited) 6 Condensed Consolidated Statements of Comprehensive Income for the Six Months ended September 30, 2012 and 2011 (Unaudited) 7 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months ended September 30, 2012 (Unaudited) 8 Condensed Consolidated Statements of Cash Flows for the Six Months ended September 30, 2012 and 2011 (Unaudited) 9-10 Notes to Condensed Consolidated Financial Statements 11-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 Part II.Other Information Item 1. Legal Proceedings 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 Signature 37 Exhibit Index 38 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September 30, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Deferred income taxes Other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Software, net of accumulated amortization Goodwill Purchased software licenses, net of accumulated amortization Deferred costs, net Data acquisition costs, net Other assets, net $ $ LIABILITIES AND EQUITY Current liabilities: Current installments of long-term debt $ $ Trade accounts payable Accrued expenses Payroll Other Deferred revenue Income taxes payable Total current liabilities Long-term debt Deferred income taxes Other liabilities Commitments and contingencies Equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost ) ) Total Acxiom stockholders' equity Noncontrolling interest ) Total equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months ended September 30 Revenues $ $ Operating costs and expenses: Cost of revenue Selling, general and administrative Gains, losses and other items, net 32 Total operating costs and expenses Income from operations Other expense: Interest expense ) ) Other, net ) ) Total other expense ) ) Earnings from continuing operations before income taxes Income taxes Net earnings from continuing operations $ $ Earnings from discontinued operations, net of tax - Net earnings $ $ Less: Net earnings (loss) attributable to noncontrolling interest ) Net earnings attributable to Acxiom $ $ Basic earnings per share: Net earnings from continuing operations $ $ Net earnings from discontinued operations - Net earnings $ $ Net earnings attributable to Acxiom stockholders $ $ Diluted earnings per share: Net earnings from continuing operations $ $ Net earnings from discontinued operations - Net earnings $ $ Net earnings attributable to Acxiom stockholders $ $ See accompanying notes to condensed consolidated financial statements. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Six Months ended September 30 Revenues $ $ Operating costs and expenses: Cost of revenue Selling, general and administrative Gains, losses and other items, net Total operating costs and expenses Income from operations Other expense: Interest expense ) ) Other, net ) ) Total other expense ) ) Earnings from continuing operations before income taxes Income taxes Net earnings from continuing operations $ $ Earnings from discontinued operations, net of tax - Net earnings $ $ Less: Net loss attributable to noncontrolling interest ) ) Net earnings attributable to Acxiom $ $ Basic earnings per share: Net earnings from continuing operations $ $ Net earnings from discontinued operations - Net earnings $ $ Net earnings attributable to Acxiom stockholders $ $ Diluted earnings per share: Net earnings from continuing operations $ $ Net earnings from discontinued operations - Net earnings $ $ Net earnings attributable to Acxiom stockholders $ $ Some earnings per share amounts may not add due to rounding. See accompanying notes to condensed consolidated financial statements. 5 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) For the Three Months ended September 30 Net earnings $ $ Other comprehensive income (loss): Change in foreign currency translation adjustment ) Unrealized loss on interest rate swap ) ) Other comprehensive income (loss) ) Comprehensive income Less: Comprehensive earnings (loss) attributable to noncontrolling interest ) Comprehensive income attributable to Acxiom stockholders $ $ See accompanying notes to condensed consolidated financial statements. 6 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) For the Six Months ended September 30 Net earnings $ $ Other comprehensive income (loss): Change in foreign currency translation adjustment ) Unrealized loss on interest rate swap ) ) Other comprehensive income (loss) 51 ) Comprehensive income Less: Comprehensive loss attributable to noncontrolling interest ) ) Comprehensive income attributable to Acxiom stockholders $ $ See accompanying notes to condensed consolidated financial statements. 7 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY SIX MONTHS ENDED SEPTEMBER 30, 2012 (Unaudited) (Dollars in thousands) Accumulated Common Stock Additional other Treasury Stock Number paid-in Retained comprehensive Number Noncontrolling Total of shares Amount Capital earnings income of shares Amount Interest Equity Balances at March 31, 2012 $ 12,003 $ 536,359 $ 13,601 $ (810,381) Employee stock awards, benefit plans and other issuances 45 - - - Restricted stock units vested 46 - Non-cash share-based compensation - Acquisition of treasury stock - Comprehensive income: Foreign currency translation - Unrealized loss on interest rate swap - Net earnings (loss) - Balances at September 30, 2012 $ 12,094 $ 566,203 $ 13,652 $ (858,378) See accompanying notes to condensed consolidated financial statements 8 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Six Months ended September 30 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash from operating activities: Depreciation and amortization Loss on disposal or impairment of assets 25 Deferred income taxes ) Non-cash share-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) Other assets ) ) Deferred costs ) ) Accounts payable and other liabilities ) Deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities: Disposition of operations - ) Capitalized software development costs ) ) Capital expenditures ) ) Data acquisition costs ) ) Net cash paid in acquisitions - ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments of debt ) ) Acquisition liability payment ) ) Acquisition of treasury stock ) ) Sale of common stock Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 9 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) (Dollars in thousands) For the Six Months ended September 30 Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes Payments on capital leases and installment payment arrangements Prepayments of debt - Other debt payments Non-cash investing and financing activities: Acquisition of property and equipment under capital leases and installment payment arrangements See accompanying notes to condensed consolidated financial statements. 10 ACXIOM CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: These condensed consolidated financial statements have been prepared by Acxiom Corporation (“Registrant,” “Acxiom” or “the Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC” or “the Commission”).In the opinion of the Registrant’s management all adjustments necessary for a fair presentation of the results for the periods included have been made and the disclosures are adequate to make the information presented not misleading.All such adjustments are of a normal recurring nature.Certain note information has been omitted because it has not changed significantly from that reflected in notes 1 through 18 of the Notes to Consolidated Financial Statements filed as part of Item 8 of the Registrant’s annual report on Form 10-K for the fiscal year ended March 31, 2012 (“2012 Annual Report”), as filed with the Commission on May 25, 2012.This report and the accompanying condensed consolidated financial statements should be read in connection with the 2012 Annual Report.The financial information contained in this report is not necessarily indicative of the results to be expected for any other period or for the full fiscal year ending March 31, 2013. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States.Actual results could differ from those estimates.Certain of the accounting policies used in the preparation of these condensed consolidated financial statements are complex and require management to make judgments and/or significant estimates regarding amounts reported or disclosed in these financial statements.Additionally, the application of certain of these accounting policies is governed by complex accounting principles and their interpretation.A discussion of the Company’s significant accounting principles and their application is included in note 1 and in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, to the Company’s 2012 Annual Report. Discontinued Operations - During the quarter ended December 31, 2011, the Company announced the sale of its background screening unit, Acxiom Information Security Systems (AISS).The sale was completed in the quarter ended March 31, 2012.As a result, AISS results for the prior year are presented as discontinued operations in the condensed consolidated statement of operations.Revenue and expenses related to discontinued operations are netted and presented on one line, net of tax, in the statement of operations. Reclassifications - Certain amounts reported in previous periods have been reclassified to conform to the current presentation. Recent Accounting Pronouncements - In June 2011, the FASB issued an amendment to an existing accounting standardwhichrequires companies to present net income and other comprehensive income in one continuous statement or in two separate, but consecutive, statements. The Company adopted the standard in the first quarter of fiscal 2013. 11 2.EARNINGS PER SHARE AND STOCKHOLDERS’ EQUITY: Earnings Per Share A reconciliation of the numerator and denominator of basic and diluted earnings per share is shown below (in thousands, except per share amounts): For the quarter ended September 30 For the six months ended September 30 Basic earnings per share: Net earnings from continuing operations $ Net earnings from discontinued operations - - Net earnings $ Net earnings (loss) attributable to noncontrolling interest ) ) ) Net earnings attributable to Acxiom $ Basic weighted-average shares outstanding Basic earnings per share: Continuing operations $ Discontinued operations - - Net earnings $ Net earnings attributable to noncontrolling interest - - - Net earnings attributable to Acxiom $ Diluted earnings per share: Basic weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock as computed under the treasury stock method Diluted weighted-average shares outstanding Diluted earnings per share: Continuing operations $ Discontinued operations - - Net earnings $ Net earnings attributable to noncontrolling interest - - - Net earnings attributable to Acxiom $ Some earnings per share amounts may not add due to rounding. 12 As of September 30, 2012, the Company had options and warrants outstanding providing for the purchase of approximately 9.8 million shares of common stock together with restricted stock units relating to 1.2 million shares of stock.Options, warrants and restricted stock units that were outstanding during the periods presented, but were not included in the computation of diluted earnings per share because the effect was antidilutive are shown below (in thousands, except per share amounts): For the quarter ended September 30 For the six months ended September 30 Number of shares outstanding under options, warrants and restricted stock units Range of exercise prices for options and warrants $17.76-$62.06 $11.50-$62.06 $15.31-$62.06 $13.14-$62.06 Stockholders’ Equity On August 29, 2011, the board of directors adopted a common stock repurchase program.That program was subsequently modified and expanded on December 5, 2011, and again on May 24, 2012.Under the modified common stock repurchase program, the Company may purchase up to $150.0 million worth of its common stock through the period ending May 24, 2013.During the six months ended September 30, 2012, the Company repurchased 3.2 million shares of its common stock for $47.2 million.Cash paid for acquisition of treasury stock in the condensed consolidated statement of cash flows may differ from the aggregate purchase price due to trades made during one fiscal period that settle in a different fiscal period.Through September 30, 2012, the Company had repurchased 9.0 million shares of its stock for $115.4 million, leaving remaining capacity of $34.6 million under the stock repurchase program. 3.SHARE-BASED COMPENSATION: Share-based Compensation Plans Stock Option Activity The Company has stock option and equity compensation plans for which a total of 38.2 million shares of the Company’s common stock have been reserved for issuance since inception of the plans.These plans provide that the exercise prices of qualified options will be at or above the fair market value of the common stock at the time of the grant.Board policy requires that nonqualified options be priced at or above the fair market value of the common stock at the time of grant.At September 30, 2012, there were a total of 4.4 million shares available for future grants under the plans. The Company granted 497,409 stock options in the six months ended September 30, 2012.The per-share weighted-average fair value of the stock options granted during the six months ended September 30, 2012 was $5.00.This valuation was determined using a customized binomial lattice approach with the following weighted-average assumptions: dividend yield of 0.0%; risk-free interest rate of 1.7%; expected option life of 4.5 years; expected volatility of 43% and a suboptimal exercise multiple of 1.4. Option activity for the six months ended September 30, 2012 was as follows: Number of shares Weighted-average exercise price per share Weighted-average remaining contractual term (in years) Aggregate intrinsic value (in thousands) Outstanding at March 31, 2012 $ Granted $ Exercised ) $ $ Forfeited or cancelled ) $ Outstanding at September 30, 2012 $ $ Exercisable at September 30, 2012 $ $ The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between Acxiom’s closing stock price on the last trading day of its second quarter of fiscal 2013 and the exercise price for each 13 in-the-money option) that would have been received by the option holders had option holders exercised their options on September 30, 2012.This amount changes based upon changes in the fair market value of Acxiom’s stock. Following is a summary of stock options outstanding and exercisable as of September 30, 2012: Options outstanding Options exercisable Range of exercise price per share Options outstanding Weighted- average remaining contractual life Weighted-average exercise price per share Options exercisable Weighted-average exercise price per share $
